DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/18/20222 has been entered. As indicated in the amendment: claims 5 and 6 are amended. Claims 5 – 8 are pending. The amendment to the independent claims 5 and 6 is sufficient to overcome the indefiniteness rejection made under 35 U.S.C.112 (b) to those claims in the Non-final Rejection dated 10/27/2021. Thus, the rejection is withdrawn. Applicants arguments and declaration of Mt. Atsushi Ishigami regarding the obviousness rejections made to under 35 U.S.C. 103 in the Non-final Rejection dated 10/27/2021 is fully considered (See “Response to Arguments” section) and the following Final Rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishigami et al. (US 2014/0346149 A1), herein after called Ishigami, in view of Pollack (US 5140140 A), herein after called Pollack, in further view of Yukimura et al. (JP 2015186823 A), and herein after called Yukimura.
Regarding claim 5, Ishigami discloses a multi-electrode submerged arc welding method of butt welding of a thick steel plate by using multiple electrodes (a multi-electrode submerged arc welding method of a steel plate, (0055)), wherein a thickness of the thick steel plate is 15 to 45 mm and the multiple electrodes consists of five electrodes (wherein the thickness of steel plate 5 is 31. 8 mm and the multi electrodes consist of five electrodes (0055 and Table 2), the method comprising: disposing, in a welding advance direction, a first electrode at a selected position (disposing, in a welding direction A, the first electrode 1 in an inclined position (0036, FIG. 1)), ,a second electrode behind and adjacent to the first electrode (disposing the second electrode 2 behind and adjacent the first electrode, (0040, FIG. 1) , a third electrode behind and adjacent to the second electrode (disposing the third electrode 3 behind and adjacent the second electrode, (0044, FIG. 1), a fourth electrode behind and adjacent to the third electrode, and a fifth electrode behind and adjacent to the fourth electrode (disposing the fourth and subsequent electrodes behind and adjacent the third electrode on a welding line in the same manner as electrodes 1- 3, (0046)); and supplying first to fifth welding currents to the first to fifth electrodes such that a current density J1(A/mm^2) of the first electrode, a current density J2 (A/mm^2) of the second electrode, a current density J3(A/mm^2) of the third electrode, a current density J4 (A/mm^2) of the fourth electrode, and a current density J5 (A/mm^2) of the fifth electrode satisfy Formulae (6) to (9) (for purpose of this examination, the examiner interprets the limitation “Formulae (6) to (9)” is referring to the recited expressions at the end of the claim, line 37 - 40 of the claim) and from row 14 of table 2 of Ishigami, J2/J1; = 0.43, J3/J2= 0.94, J4/J3 = 0.88 and J5/J4= 0.91 , formulae (6) to (9) are satisfied) an arc voltage of the first electrode E1(V) and an arc voltage of the second electrode E2 (V) satisfy Formula (13) (row 3, 5, 13 and 14 of table 2 satisfy formula (13)), the distance L12 being a distance between a position where a welding wire of the first electrode is in contact with a surface of the thick steel plate and a position where a welding wire of the second electrode is in contact with the surface of the thick steel plate, the distance L23 being a distance between the position where the welding wire of the second electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the third electrode is in contact with the surface of the thick steel plate, the distance L34 being a distance between the position where the welding wire of the third electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the fourth electrode is in contact with the surface of the thick steel plate, and the distance L4s being a distance between the position where the welding wire of the fourth electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the fifth electrode is in contact with the surface of the thick steel plate (consecutive welding electrodes are disposed so that the welding wires of the electrodes(12,22,32) contacts the surface of the thick steel plate 5 at tip position (12,23,33) on the welding line 6, (FIG. 2 and 3) and the distance between the electrodes L1, L23, L34, L45 is given in table 3); a total welding current of the five electrodes is 4000 to 6000 A (row 74 of table 2 shows the total current of the five electrodes is 4431 A); the welding wire of the first electrode is provided perpendicular or tilted at a backsweep angle with respect to the thick steel plate (the welding wire of the first electrode 1 is disposed vertically or tilted at a backsweep angle a with respect to thick steel plate 5, (0036, FIG. 2)); and alternating currents are supplied as welding currents to the second to the fifth electrodes (table 4 shows the welding current supplied to electrode #2 - # 5 is alternating current),
12mm <= L12 = 25mm... (1)
12mm <= L23 <= 25mm... (2)
12mm <= L34 < 25mm... (3)
12mm <= L45 <= 25mm... (4)
0.40 < J2/J1 < 0.95 ... (6)
0.60 < J3 /J2 50.95 ... (7)
0.60 < J4/ J3 <= 1.00 ... (8)
0.60 < J5/J4< 1.00 ... (9)
0 ≤ E2 – E1 ≤ 2 … (13)
Wherein: a distance L12 (mm), a distance L23 (mm), a distance L34 (mm) and a distance L45 (mm) satisfy Formulae (1) to (4) (row 1- 3, 5 -7 and 9 -10 of table 3 shows the distance between electrodes of L12 (mm), L23 (mm), and L34 (mm) is between 12 mm and 25 mm and formulae (1) to (3) is Satisfied). However, table 3 also disclose the distance between the fourth and the fifth electrodes L45 = 10mm which is 2 mm outside the disclosed range of the formula (4).
Thus, Ishigami does not explicitly satisfy formula (4) wherein the distance between the fourth and the fifth electrodes is 12 mm = L45 < 25mm... (4).
However, Pollack that teaches submerged arc welding method using electrode a five- electrode arrangement (FIG.1), also teaches a table of optimized spacing between electrodes table wherein, the distance between the fourth and the fifth electrodes is 25 mm (table A (4:45 - 60)) Preferable spacing between electrodes should be chosen because, if the spacing is too close together undesirable magnetic interaction may result between adjacent electrodes and as the spacing increases the heat dissipation increases, decreasing the maximum speed achievable (5:5 -19). Thus, the distance between the electrodes is optimized such that the
spacing is not too close to create undesirable magnetic interaction between the adjacent electrodes and increases heat dissipation without drastically slowing down the maximum welding speed.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distance between the forth and the fifth electrodes L45 to satisfy formula (4), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II A).
Further, Ishigami in view of Pollack teaches a difference between a maximum bead width and a minimum bead width in an obtained weld joint is 2.5 mm or less (Ishigami already discloses bead appearance of weld joints visually observed and a data of bead width (mm) for each obtained sample weld joint is measured to the one tenth of a mm, (0056 and shown in table 5), example, weld # 11 has weld width of 26.1 and #12 has weld width of 24.6 with a weld bead appearance of “beautiful’, this shows that the weld width is constant and beautiful at least for the observed cross-section of the weld) (as a result of the declaration of Mr. Atsushi Ishigami filed on 01/18/2022, the examiner agrees with the applicant that table 5 does not explicitly teach the difference between a maximum bead width and a minimum bead is 2.5 mm observed over a length of 1000 mm here, as evidenced by the bold strikeout limitation)
Ishigami in view of Pollack do not explicitly teach that the constant and beautiful weld joints of table 5 of Ishigami measured to the one tenth of a mm are observed and measured to have a difference between the maximum bead width and the minimum bead width of 2.5 mm or less in length of 1000mm of a steady region.
However, Yukimura that teaches multi-electrode submerged arc welding (0001), also teaches welding steel plates 20 of length 10 — 30m (10,000mm — 30,000mm) only experience distortions 2000mm from the start end 31 and end 32 of the plates that can be eliminated by adjusting the welding speed (0031 – 0036 and FIG. 2), teaching that at least 6000mm steady weld joint is produced by the multi-electrode submerge arc welding.
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the obtained constant and beautiful weld width weld joins of Ishigami to be of a length of 1000 mm since length of a weld joint is a result effective variable dependent on the length of the steel plates to be welded for a specific application and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II A).
Regarding claim 7, Ishigami in view of Pollack in further view of Yukimura discloses the method according to Claim 5, wherein a direct current is supplied to the first electrode in a reverse polarity (a direct current is supplied to the first electrode, Ishigami (0021, Table 4)).
Claim 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukada et al. (JPH04147770 A), herein after called Fukada, in view of Ishigami in further view of Yukimura.
Regarding claim 6, Fukada discloses a method for butt welding of a thick steel plate by using multiple electrodes (a method for submerged arc welding of multi- electrodes a steel plate, (0001)), wherein a thickness of the thick steel plate is 15 to 45 mm (0.75 to 7 inches (19 - 25 mm) thickness, (page6, line 16)) and the multiple electrodes consists of six electrodes (multiple electrodes consist of six electrodes, FIG. 2), the method comprising: disposing, in a welding advance direction (disposing in welding direction, (FIG. 1)), a first electrode at a front (first electrode (DC) at front, FIG. 1), a second electrode behind and adjacent to the first electrode (second electrode (AC), FIG. 1), a third electrode behind and adjacent to the second electrode (third electrode (AC), FIG. 1), a fourth electrode behind and adjacent to the third electrode (fourth electrode (AC), FIG. 1), a fifth electrode behind and adjacent to the fourth electrode (fifth electrode (AC), FIG. 1), and a sixth electrode behind and adjacent to the fifth electrode (sixth electrode (AC), FIG. 1); and supplying a first to sixth welding currents to the first to sixth electrodes such that a current density J1 (A/mm^2) of the first electrode, a current density J2 (A/mm^2) of the second electrode, a current density J3 (A/mm ^ 2) of the third electrode, a current density J4 (A/mm ^ 2) of the fourth electrode, a current density J5 (A/mm ^ 2) of the fifth electrode, and a current density J6 (A/mm ^ 2) of the sixth electrode (based on the currents given for an electrode wire diameter of 4mm on table 4, of page 7,J=l/diameter, hence, J2/J1 = 0.86; J3/j2 = 0.92; j4/j3 = 0.96, J5/j4 = 0.86, and J6/J5 = 0.95 ) satisfies Formulae (6) to (10)), (for purpose of this examination, the examiner interprets the limitation “Formulae (6) to (10)” is referring to the recited expressions at the end of the claim, (line 20 -23, page 5 and line 1, page 6) wherein: a distance L12 (mm), a distance L23 (mm), a distance L34 (mm), a distance L45 (mm), and a distance L56 (mm) satisfy Formulas (1) to (5) ( FIG. 2 shows the distance L12(mm) = 20, distance L23 (mm) = 20, distance L34(mm) = 18, distance Las (mm) = 17, and a distance Ls. (mm) = 16 satisfying formulae (1) to (5)), the distance L12 being a distance between a position where a welding wire of the first electrode is in contact with a surface of the thick steel plate and a position where a welding wire of the second electrode is in contact with the surface of the thick steel plate (the distance L12 = 20mm is between a position where the welding wire the first electrode and the second electrode contact the surface of the steel plate, FIG. 2), the distance L23 being a distance between the position where the welding wire of the second electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the third electrode is in contact with the surface of the thick steel plate (the distance L23= 20mm Is between a position where the welding wire the second electrode and the third electrode contact the surface of the steel plate, FIG. 2), the distance L34 being a distance between the position where the welding wire of the third electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the fourth electrode is in contact with the surface of the thick steel plate (the distance L34 = 18 mm is between a position where the welding wire the third electrode and the fourth electrode contact the surface of the steel plate, FIG. 2), the distance L45 being a distance between the position where the welding wire of the fourth electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the fifth electrode is in contact with the surface of the thick steel plate (the distance L45 = 17mm is between a position where the welding wire the fourth electrode and the fifth electrode contact the surface of the steel plate, FIG. 2), and the distance L56 (mm) being a distance between the position where the welding wire of the fifth electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the sixth electrode is in contact with the surface of the thick steel plate (the distance L56 = 20mm is between a position where the welding wire the fifth electrode and the sixth electrode contact the surface of the steel plate, FIG. 2); a total welding current of the six electrodes is 4000 to 6000 A (the 6 electrode submerged arc welding of the invention has the total current of 5000 A (line 20, page 4) and row 11 of table 4 discloses a total current of the six electrodes to be 4250 A)); the welding wire of the first electrode is provided perpendicular or tilted at a backsweep angle with respect to the thick steel plate (the first electrode has a sweep angle with respect to the steel plate , (page 4, line 18 -20)); and an alternating current is supplied as a welding current to the second to sixth electrodes (AC current for electrodes 2 - 6, (page 3 line 7-10 and FIG. 2)),
12mm s L12 <= 25mm... (1)
12mm <= L23 <= 25mm... (2)
12mm <= L34 < 25mm... (3)
12mm s L45 < 25mm... (4)
12mm <= L56 <= 25mm... (5)
0.40 < J2/J1 < 0.95 ... (6)
0.60 < J3 /J2 < 0.95 ... (7)
0.60 < J4/J3 < 1.00... (8)
0.60 < J5/J4< 1.00... (9)
0.60 < J6 /J5 <= 1.00 ... (10)
0 ≤ E2 – E1 ≤ 2 … (13)
Further, Fukada teaches that E1 — E2 = 3V (row 13 and 14 of table 4 Of Fukada), which is one more volt that formula (13).
Fukada does not explicitly disclose that an arc voltage of the first electrode E1 (V) and an arc voltage of the second electrode E2 (V) that satisfy the formula (13) where in 0 ≤ E2 - E1 ≤ 2 and the difference between a maximum bead width and a minimum bead width in an obtained weld joint is 2.5 mm or less, wherein the difference between the maximum bead width and the minimum bead width was measured in a length of 1000 mm of a steady region of the obtained welding joint.
However, Ishigami that teaches a multi-electrode submerged arc welding method of butt welding of a thick steel plate by using multiple electrodes, also teaches an arc voltage of the first electrode E1 (V) and an arc voltage of the second electrode E2 (V) that satisfy the formula (13) where in 0 ≤ E2 - E1 ≤ 2, (row#3, #5, #13 and # 14 of Table 2) and the difference between a maximum bead width and a minimum bead width is 2.5 mm or less (Ishigami already discloses bead appearance of weld joints visually observed and a data of bead width (mm) for each obtained sample weld joint is measured to the one tenth of a mm, (0056 and shown in table 5), example, weld # 11 has weld width of 26.1 and #12 has weld width of 24.6 with a weld bead appearance of “beautiful’, this shows that the weld width is constant and beautiful at least for the observed cross-section of the weld. However, as a result of the declaration of Mr. Atsushi Ishigami filed on 01/18/2022, the examiner agrees with the applicant that table 5 does not explicitly teach the difference between a maximum bead width and a minimum bead is 2.5 mm observed over a length of 1000 mm here).
Further, Ishigami teaches the bead width is optimized to an appropriate width (W) in order to enhance toughness of a welded zone with low heat input without surface defects such as undercuts, and to decrease a weld reinforcement height by suppressing excessive melting of a wire, and capable of achieving a deep depth of penetration (0007 -0008 and 0014).
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the multi-electrode submerged arc welding of claim 6 disclosed by Fukada to include that an arc voltage of the first electrode E1 (V) and an arc voltage of the second electrode E2 (V) satisfy the formula (13) where in 0 = E2 -E1 < 2 and the difference between a maximum bead width and a minimum bead width to be  constant and beautiful at least for the observed cross-section of the weld  to the one tenth of a millimeter as shown in row 9 -14 of table 5 of Ishigami, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II A).
Fukada in view of Ishigami do not explicitly teach the constant and beautiful weld joints of table 5 of Ishigami measured to the one tenth of a mm are observed and measured to have a difference between the maximum bead width and the minimum bead width of 2.5 mm or less in length of 1000mm of a steady region.
However, Yukimura that teaches multi-electrode submerged arc welding (0001), also teaches welding steel plates 20 of length 10 — 30m (10,000mm — 30,000mm) only experience distortions 2000mm from the start end 31 and end 32 of the plates that can be eliminated by adjusting the welding speed (0031 – 0036 and FIG. 2), teaching that at least 6000mm steady weld joint is produced by the multi-electrode submerge arc welding.
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the obtained constant weld width weld joins of Fukada in view of Ishigami to be of a length of 1000 mm since length of a weld joint is a result effective variable dependent on the length of the steel plates to be welded for a specific application and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II A).
Regarding claim 8, Fukada in view of Ishigami in further view of Yukimura teaches the method according to Claim 6, wherein a direct current is supplied to the first electrode in a reverse polarity (DC current is supplied to the first electrode, Fukada (FIG.2)).
Response to Arguments
Applicant's arguments and declaration of Mr. Atsushi Ishigami filed on 01/18/2022 have been fully considered and the following response is made herein.



AFFIDAVIT
The declaration of Mr. Atsushi Ishigami  under 37 CFR 1.132 filed on 01/18/2022 is insufficient to overcome the rejection of independent claims 5 and 6 based upon the Non-Final Rejection as set forth in the last Office action because: 
1. I, ATSUSHI ISHIGAMI, am familiar with methods for multi-electrode submerged arc welding method of butt welding of a thick steel plate by using multiple electrodes. I am a co-inventor of US 15/999,362 (“this application”). Agreed.
2. I understand that this application discloses method for multi-electrode submerged arc welding method of butt welding of a thick steel plate by using multiple electrodes wherein a difference between a maximum bead width and a minimum bead width in an obtained welding joint is 2.5 mm or less in a length of 1000 mm of a steady region of the obtained welding joint. Agreed.
3. I understand that this application is rejected as obvious over US 2014/0346149 (“Ishigami”) in combination with other references. The rejection relies on Table 5 of Ishigami as disclosing a bead width (mm) for each obtained sample weld joint to be constant to the one tenth of a mm (example, weld #11 has weld width of 26.1 and #12 has weld width of 24.6 with a weld bead appearance of “beautiful.” The rejection concludes that this shows that the weld width is constant or the difference between a maximum bead width and a minimum bead width, in the obtained sample weld joints is zero. 
Examiner respectfully disagrees because: The Non-Final Rejection dated 10/27/2021 simply states “Table 5 of Ishigami as disclosing a bead width (mm) for each obtained sample weld joint to be constant to the one tenth of a mm (example, weld #11 has weld width of 26.1 and #12 has weld width of 24.6 with a weld bead appearance of “beautiful.”” and suggests that this is an implicit teaching for a uniform weld bead width and a bead width difference of zero (see the last line of page 4 and the first 5 lines of page 5 of the office action). Further, the Rejection explicitly spells out that Ishigami DO NOT explicitly teach that the constant weld joints of table 5 of Ishigami measured to the one tenth of a mm, have a difference between the maximum bead width and the minimum bead width of 2.5 mm or less in length of 1000mm of a steady region (line 13 -15 of page 7 of the office action) and introduces the teaching reference, Yukimura, to teach the deficiency ( line 16 -26 of page 7 of the office action). Thus, what is stated about table 5 in the rejection is supported by table 5 (the record stands for itself) and a teaching reference is introduced to teach what is alleged as a conclusion. Thus, the reasons outlined in the affidavit are not responsive to the rejection at hand.
4. I am a co-inventor of Ishigami. The conclusion urged by the rejection is not supported by Ishigami.
Examiner respectfully disagrees because:  the office action explicitly says: Ishigami DO NOT explicitly teach that the constant weld joints of table 5 of Ishigami measured to the one tenth of a mm, have a difference between the maximum bead width and the minimum bead width of 2.5 mm or less in length of 1000mm of a steady region (line 13 -15 of page 7 of the office action) and introduces the teaching reference, Yukimura, to teach the deficiency ( line 16 -26 of page 7 of the office action).
5. In performing the experiments underlying the data of Ishigami, the bead width was only measured at a cross-section and the testing did not evaluate the variation of the bead width. As a result, in obtaining the data included in Ishigami, I did not measure the difference between a maximum bead width and a minimum bead width in a length of 1000 mm of a steady region of the obtained welding joint. Accordingly, the Ishigami reference provides no information regarding the difference between a maximum bead width and a minimum bead width in a length of 1000 mm of a steady region of the obtained welding joint.
See arguments in 3 and 4 above
6. Moreover, it is my technical opinion that the bead width of Ishigami is unlikely to be constant at least to the one tenth of a millimeter as alleged by the rejection.
Examiner respectfully disagrees because: MPEP 716.01(c)-III states “Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive.” “Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application.” Here the affidavit does not provide any underlying basis for the “technical opinion” and merely concludes that something is not likely is not entitled to any weight. The short of it is the affidavit does not set forth any facts regarding the rejection at hand. 
7. The undersigned declares that all statements made herein of his own knowledge are true and that all statements made on information and belief are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the application or any patent issuing thereon. Agreed.
Regarding the indefiniteness rejections made under 35 U.S.C. 112 (b) to the independent claims 5 and 6 in the Non-Final Rejection dated 10/27/2021.
the amendment to the independent claims 5 and 6 is sufficient to overcome the indefiniteness rejection made as such the rejection is withdrawn.
Regarding the obviousness rejections made under 35 U.S.C. 103 to the claims 5 - 8 in the Non-Final Rejection dated 10/27/2021.
As indicated in the current rejection, as a result of the declaration of Mr. Atsushi Ishigami filed on 01/18/2022, the examiner agrees with the applicant that table 5 of Ishigami does not explicitly teach the difference between a maximum bead width and a minimum bead is 2.5 mm observed over a length of 1000 mm. However, the current rejection introduces Yukimura that teaches a uniform multielectrode submerge arc welding over a length of 10 – 30m to teach the deficit (see the rejection above) and the applicant responded by stating “the combination of Ishigami with Pollack and Yukimura fails to cure the underlying deficiencies of Ishigami.” Without any explanation why Yukimura does not teach the limitation in argument and why observing, measuring and obtaining uniform submerge arc weld beads (bead width difference 2.5 mm or less) over a length of 1000 mm is not a result effective variable. Thus, the statement in quotes above is a conclusory statement and not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761